Name: Commission Regulation (EEC) No 2093/86 of 3 July 1986 amending Regulation (EEC) No 647/86 laying down certain detailed rules for the application of the supplementary trade mechanism to viticultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 180/ 16 Official Journal of the European Communities 4. 7 . 86 COMMISSION REGULATION (EEC) No 2093/86 of 3 July 1986 amending Regulation (EEC) No 647/86 laying down certain detailed rules for the application of the supplementary trade mechanism to viticultural products those products ; whereas a new target ceiling should be fixed for the 1986/87 wine year ; Whereas the Management Committee for Wine has not delivered an opinion within the time limit laid down by its Chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), and in particular Article 7 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 574/86 (2) lays down detailed rules for the application of the supple ­ mentary trade mechanism ; Whereas Commission Regulation (EEC) No 647/86 (3) lays down certain detailed rules for the application of the supplementary trade mechanism to viticultural products by fixing in particular the target ceiling for vine products for 1986/87 ; Whereas the observed trend in trade and the forecasts for the 1986/87 wine year for sparkling wine falling within subheadings ex 22.05 A and ex 22.05 B of the Common Customs Tariff justify an increase in the target ceiling for HAS ADOPTED THIS REGULATION : Article 1 In Article 1 ( 1 ) (a) of Regulation (EEC) No 647/86, the target ceiling '24 200 hi' for the 1986/87 wine year for sparkling wine is hereby replaced by '52 500 hi'. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 July 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 55, 1 . 3 . 1986, p. 106 . (2) OJ No L 57, 1 . 3 . 1986, p. 1 . (3 OJ No L 60 , 1 . 3 . 1986, p. 50 .